— Appeal from a judgment of the Court of Claims dismissing claim. Claimant was an inmate of the Rockland State Hospital for the mentally ill, and a sufferer from dementia praecox. He, with three or more inmates, under the direction of a supervisor, was engaged in loading coal into a mechanized conveyor. The attendant had warned this claimant and others to keep away from gears which operated the machine. The proof did not sustain a recovery and the dismissal of the claim was proper. (Excelsior Iks. Go. of N. Y, V. State of New York, 296 N. Y. 40; Flaherty v. State of New York, 296 N. Y. 342.) Judgment unanimously affirmed, without costs. Present — Hill, P. J., Brewster, Foster, Russell and Deyo,. JJ. [190 Mise. 11.]